DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

The claimed subject matter which invokes 35 U.S.C. 112(f) is:
Regarding claim 1, “means for retaining filter unit therein” of claim 1, l. 8 is interpreted as the filter catch of [0004].

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 10, 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gay (US 2017/0105447) and further in view of Grano (US 2012/0186593).

Regarding claim 1, Gay discloses a portable (mouthpieces are portable) apparatus (see mouthpiece of title), the apparatus comprising:

	A body portion comprising means for retaining the filter therein (Examiner is interpreted that the catch is that the shape of the filter is matched to the shape of the apparatus), the body portion further comprising a mouth opening (See annotated drawing below);
	A first cap portion (see 100 of Figs. 7-8, the mouthpiece is separable/detachable from the body of the bowl) configured for releasable securing of the body portion (see end 51 of glassware 50) opposite the mouth opening, the first cap portion having a projection (see shaft 111) in open communication with the bod portion (see annotated Fig. of Non-Final dated 2/17/2021 pp. 8);
	Wherein the filter unit creates a hermetic seal against the first cap portion and around the mouth opening when the first cap portion is secured to the body portion (see [0037] - an airtight seal is taken as a hermetic seal as understood by one of ordinary skill in the art- means for retaining the filter unit/catch is 51, the mouth of element 50).

[AltContent: arrow][AltContent: textbox (Non- tapered portion)][AltContent: arrow][AltContent: textbox (Conically tapered portion)][AltContent: arrow][AltContent: textbox (shoulder)][AltContent: textbox (First ridge)][AltContent: arrow][AltContent: textbox (Cap portion 100
Body portion is glassware 50)]
    PNG
    media_image1.png
    761
    539
    media_image1.png
    Greyscale


Gay does not disclose a second cap portion having a second cap opening, the second cap opening larger than the mouth opening, the second cap portion having a second cap opening, the second cap opening larger than the mouth opening, and the second cap portion configured for releasably securing to the body portion with the mouth opening disposed therein.
In the same field of endeavor of smoking articles (see title) and reasonably pertinent to Gay, Grano discloses a second cap portion (see filter sections 12 and 20) having a second cap opening, the second cap opening larger than the mouth opening (see Fig. 1-2), the second cap portion having a second cap opening.
	Grano had the benefit that the second cap portion allowed for the improved results with a stack arranged in series flow.  [0014].  Grano had the benefit that it allowed for having multiple 
	Grano does not disclose: the second cap opening larger than the mouth opening, and the second cap portion configured for releasably securing to the body portion with the mouth opening disposed therein.
To make the second mouth opening of Grano larger than the mouth opening in Gay would have been a mere change in size or dimension of a component.  See MPEP 2144.04(V)(A).  The Grano reference recognizes that the diameters of the various components can vary for assembly. [0011].
Doing so allowed for the mating of the respective components in assembly of the apparatus and would have been a change in size or dimension within the level of skill of one of ordinary skill in the art that would have been desirable in Gay.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the second cap portion of Grano with the aerosolizing apparatus of Gay to arrive at the claimed invention before the effective filing date because doing so was a mere change in size or dimension of an art-recognized size-varying component and allowed for the entrapment of undesired materials.

Regarding claim 2, the combination Gay/Grano renders obvious wherein the first cap portion comprises a shoulder for aligning with an exterior of the body portion.  See Gay claim 1 and annotated drawings.  The shoulder is where the shaft meets the body portion.

	Regarding claim 3, Gay discloses wherein the first cap portion comprises a first channel for engaging a first ridge on the body portion.   See Figs of Gay - the channel is the path from the first filter opening to the second filter opening.  Examiner is interpreting the claimed subject 

	Regarding claim 5, Gay discloses wherein the first cap portion comprises a separable (capable of being separated once) resiliently deformable (resisting deformation – behaving like a solid) plug portion forming the projection (11).  
While the body of the smoking article/pipe is taken to be made from plastic/polymer (see [0040]) which can have viscoelastic/fluid-like properties in response to loads and deformations under such loads, such properties are taken, as understood by one of ordinary skill in the art as being resistantly/resiliently deformable.  See [0004].  
It is taken to mean that objects made from such materials return to their initial shape after a load is released from object, when such load is less than the ultimate yield/tensile strength of the specific plastic material.  If the mouthpiece were made of glass, as indicated that the body of the pipe of the cited Gay reference (See [0008]), then when mating one might crack the other due to differences in size and shape causing stresses within the two articles mating surfaces.  This problem gets worse when the apparatus is heated, as glasses, can shrink or stretch when at various temperatures, making it difficult to separate the glass mouthpiece from the glass pipe body under certain heating/cooling conditions experiences under normal use.  

Regarding claim 10, Gay discloses wherein the body portion comprises a grip (a place for holding) on the exterior of the upper interior portion.  See Fig. 4-5.  While these are cartoon-style drawings, Examiner recognizes that the tapering of the exterior upper interior portion makes the apparatus easier to handle and can be considered a grip to one of ordinary skill in the art.
12, Gay disclose further comprising a mouth ridge surrounding the mouth opening.  See figure 2.  Rounded edge 31 of [0035].

	Regarding claim 13, see mouthpiece of [0040], glass of [0008].  That the mouthpiece is resiliently deformable is taken as it will deform a certain amount when mating to the body such that when it is removed, it returns to its original shape.  This implies that there is a certain geometrical/size difference relationship between the two structures that there is a stress/strain induced on one of the mouthpiece and the body by the other one of the mouthpiece and the body.  When they are separate, that the plastic mouthpiece is taken as to return to its initial shape is meaning that it is resiliently deformable, which any plastic would be, when mated with a glass body with the proper geometry.

	Regarding claim 14, Gay discloses wherein the filter unit is conical in exterior profile.  See annotated Figure.  There is a conical section that is the profile of the mouthpiece.

	Regarding claim 15, Gay disclose wherein the filter unit comprises a filter catch adjacent the filter chamber.  See screening portion 22 of Fig. 3.  This is interpreted as the filter catch as filter 20 sits in the shape of the mouthpiece corresponding to the filter catch.

	Regarding claim 16, Gay discloses wherein the filter unit comprises a conical portion between the filter chamber and the first cap portion.  See annotated Figs. Id. 
	
Claims 4, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gay (US 2017/0105447) and further in view of Grano (US 2012/0186593) and Hcu (US 2003/0234024).

4, Gay discloses wherein the projection comprises a conically tapered portion (see annotated Fig below in response to Arguments section and as presented in the Non-Final OA).
	Gay does not disclose wherein the conically tapered portion disposed between the non-tapered portion and the body portion.
	In the same field of endeavor of recessed mouthpieces, Hcu discloses the conically tapered portion disposed between the non-tapered portion and the body portion.  See Fig. 5. [AltContent: arrow][AltContent: textbox (Tapered portion near 100
Non-tapered portion downstream of 100
Body portion 400)]
    PNG
    media_image2.png
    547
    694
    media_image2.png
    Greyscale

	Addition of the conical tapered portion of Hcu to the apparatus/product of Gay had the benefit that it allowed for the ease of gripping in the mouth of the apparatus by the user.  This was desirable in the apparatus of Gay.
	Therefore, it would have been obvious to one of ordinary skill in the art to add the conical tapered element of Hcu between the non-tapered location of the mouthpiece with respect to the flow path in the apparatus of Gay to arrive at the claimed invention before the effective filing date because doing so was the selection of a known design for its intended use and allowed for the ease of gripping in the mouth of the apparatus by the user.

Regarding claim 8, Gay does not disclose a plurality of circumferential interior catches (what follows is an intended use of the catches) for engaging the filter unit.   

Hcu had the benefit that it improved the structure of the cigarette holder and reduced the amount of nicotine and tar inhaled by the user.  [0002]. Furthermore, the catches allow for better holding of the filter unit which is an advantage.  Better holding of the filter unit was desirable in the apparatus of Gay.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the circumferentially interior catches (threads) of Hcu with the apparatus of Gay to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improved structure of the cigarette holder and reduced the amount of nicotine or tar inhaled by the user.

Regarding claim 9, Gay does not disclose wherein the filter unit comprises a plurality of filter unit grips configured to align with and seat in the interior catches.  
In the same field of endeavor, Hcu discloses wherein the filter unit comprises a plurality of filter unit grips configured to align with and seat in the interior catches.  See threaded rod portion.  See cited portions of Hcu.
The catches allow for better holding of the filter unit which is an advantage.  Better holding of the filter unit was desirable in the apparatus of Gay.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the circumferentially interior catches (threads) of Hcu with the apparatus of Gay to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improved structure of the cigarette holder and reduced the amount of nicotine or tar inhaled by the user.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gay, Joel (US 2017/0105447) and further in view of Grano (US 2012/0186593) and Hu (US 2004/0173223).

Regarding claim 6, Gay does not disclose wherein the body portion is conical, comprising an upper interior section and a lower interior section smaller in circumference than the upper interior section.  See annotated figure below.
[AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: textbox (lower interior section)][AltContent: arrow][AltContent: textbox (Upper interior section)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    621
    539
    media_image3.png
    Greyscale


	In the same field of endeavor of smoking article design, Hu discloses wherein the body portion is conical (see claims 3, 6), comprising an upper interior section and a lower interior section smaller in circumference than the upper interior section.
[AltContent: arrow][AltContent: textbox (Lower interior section (smaller diameter))][AltContent: arrow][AltContent: textbox (Upper interior section (larger diameter))]	
    PNG
    media_image4.png
    634
    535
    media_image4.png
    Greyscale

Hu was a known configuration for such apparatuses and, as compared to Gay, was the change in shape or configuration of a component of the product/apparatus.  See MPEP 2144.04(IV)(B).
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the conical body of Hu with the apparatus of Gay to arrive at the claimed invention before the effective filing date because doing so was the selection of a known design for its intended use and a change in shape to one of ordinary skill in the art.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gay (US 2017/0105447) and further in view of Grano (US 2012/0186593) and Prog (US 2018/0116276).
Regarding claim 11, Gay does not discloses wherein the body portion comprises hand grips on the exterior of the lower interior portion.
In the same field of endeavor of tobacco mouthpieces (see title), Prog discloses wherein the body portion comprises hand grips on the exterior of the lower portion.  See Fig. 1 (118), [0026].
Prog allowed for the improved handling of the portable apparatus.  This was desirable in the apparatus of Gay.
Therefore, it would have been obvious to one of ordinary skill in the art to add the conical tapering as a hand grip of Prog in the apparatus of Gay to arrive at the claimed invention before the effective filing date because doing so improved grip in the user’s mouth and increased the number of filters in the flow path.

Response to Arguments

Applicant's arguments filed 8/17/2021 have been fully considered but they are not persuasive.

Applicant argues that Gay/Grano does not disclose the limitations amended into independent claim 1 in response to the Non-Final rejection dated 2/17/2021.

This is not found persuasive because Gay does disclose a region capable of accepting two different sized filters based upon the structural diameters of the mouthpiece 10.  The newly 
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second filter opening with a larger conical filter chamber)][AltContent: textbox (First filter opening with a cylindrical filter chamber)]
    PNG
    media_image5.png
    242
    252
    media_image5.png
    Greyscale

	The amended claimed subject matter is therefore found in Gay and the combination Gay/Grano renders obvious the amended claims where there was proper motivation to combine as understood by one of ordinary skill in the art before the effective filing date.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GUY F MONGELLI/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712